Citation Nr: 1414882	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-47 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for coronary artery disease (CAD), currently rated at 30 percent disabling.

3.  Entitlement to an increased rating for type II diabetes mellitus, currently rated at 20 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently rated at 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently rated at 10 percent disabling.

6.  Entitlement to an increased rating for peripheral neuropathy, right hand, currently rated at 10 percent disabling.

7.  Entitlement to an increased rating for peripheral neuropathy, left hand, currently rated at 10 percent disabling.  

8.  Entitlement to an increased rating for tinnitus, currently rated at 10 percent disabling.  

9.  Entitlement to an increased rating for dermatitis, currently rated noncompensible.

10.  Entitlement to an increased rating for cataract, right eye, currently rated noncompensible.

11.  Entitlement to service connection for sleep apnea.

12. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  He died in January 2012, and the appellant is his surviving spouse and has been substituted by the RO to complete the processing of the deceased Veteran's appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the original April 2007 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA), which in part denied service connection for TDIU.  

In June 2012, the RO granted the request of the appellant, as the surviving spouse of the Veteran, to be substituted as the claimant in any outstanding matters to complete the processing of the deceased Veteran's claim.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008); see also 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.

The issue of TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to an increased rating for coronary artery disease (CAD) is requested.

2.  On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to an increased rating for type II diabetes mellitus is requested.  

3.  On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to an increased rating for peripheral neuropathy, right lower extremity is requested.

4.  On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to an increased rating for peripheral neuropathy, left lower extremity is requested.  

5.  On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to an increased rating for peripheral neuropathy, right hand is requested.

6.  On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to an increased rating for peripheral neuropathy, left hand is requested.  

7.  On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to an increased rating for tinnitus is requested.

8.  On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to an increased rating for dermatitis is requested.

9.  On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to an increased rating for cataract, right eye is requested.

10.  On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to service connection for sleep apnea is requested.

11.  On January 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to service connection for bilateral hearing loss is requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of an increased rating for CAD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the issue of an increased rating for type II diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for peripheral neuropathy, right lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
4.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for peripheral neuropathy, left lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for peripheral neuropathy, right hand by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for peripheral neuropathy, left hand by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

8.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for dermatitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

9.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for cataract, right eye by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

10.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

11.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

In January 2010, after filing a VA Form 9 in August 2008, the Veteran indicated during a phone call with the VA that he did not wish to continue with the appeals process for any of his then current appeals except for his PTSD claim, and later indicated in his August 2008 Notice of Disagreement that he wanted to proceed with the TDIU claim as well.  This phone call and the Veteran's withdrawal request was reduced to writing on the January 7, 2010 VA Report of Contact.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  

In the present case, prior to his death the Veteran had withdrawn all of the appeals considered in this decision except for the claim of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those appeals.  

Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

ORDER

The appeal of the issue of an increased rating for CAD is dismissed.

The appeal of the issue of entitlement to an increased rating for type II diabetes mellitus is dismissed.  

The appeal of the issue of entitlement to an increased rating for peripheral neuropathy, right lower extremity is dismissed.

The appeal of the issue of entitlement to an increased rating for peripheral neuropathy, left lower extremity is dismissed.

The appeal of the issue of entitlement to an increased rating for peripheral neuropathy, right hand is dismissed. 

The appeal of the issue of entitlement to an increased rating for peripheral neuropathy, left hand is dismissed.

The appeal of the issue of entitlement to an increased rating for tinnitus is dismissed.

The appeal of the issue of entitlement to an increased rating for dermatitis is dismissed.  

The appeal of the issue of entitlement to an increased rating for cataract, right eye is dismissed.

The appeal of the issue of entitlement to service connection for sleep apnea is dismissed.

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed. 


REMAND

The appellant essentially contends that the Veteran is entitled to TDIU based on his service connected posttraumatic stress disorder (PTSD) rendering him unable to work during the time period that he was rated at 70 percent for PTSD.  

The Veteran indicated multiple times that his VA doctors had opined that he could not work due to his service-connected PTSD, even before he had a 100 percent combined schedular rating.  As evidence, the Veteran submitted his March 2008 Social Security adjudication, which granted Social Security disability benefits retroactively to 2005.  The adjudicator indicated that he afforded great weight to two mental medical assessment forms filled out and submitted by the Veteran's treating doctors at the VAMC.  There was an assessment from from Dr. H, the Veteran's mental health counselor, listed as "Exhibit 23F;" and another assessment form from Dr. K, the Veteran's treating psychiatrist, listed as Exhibit 22F."  The adjudication summarized these opinions, but the actual opinions, which were listed as attachments, were not associated with the claims file.  These records should be obtained.  38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication and attached exhibits on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  Specifically, an effort should be made to find the February 2008 mental medical assessment forms completed by Drs. H and K in the Veteran's March 2008 Social Security adjudication, which were listed as Exhibits 23F and 22F, respectively.  

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  After completing the requested action, and any additional notification and/or development warranted, the RO/AMC must readjudicate the TDIU claim.  If either benefit sought on appeal remains denied, bearing in mind that the TDIU claim is considered to be on appeal currently, furnish the appellant and her representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


